Case 2:20-cv-06298-JWH-E Document 63-2 Filed 11/20/20 Page 1 of 1 Page ID #:1159




  1              SUPPLEMENTAL DECLARATION OF PETER PERKOWSKI
  2         I, Peter Perkowski, declare as follows:
  3         1.     I am an attorney at law licensed to practice before all Courts of the State
  4   of California, including this Court. I am a principal of the law firm of Perkowski
  5   Legal, and counsel of record for defendants Okularity, Inc. and Jon Nicolini
  6   (together, “Okularity”). The information stated below is of my own personal
  7   knowledge.
  8         2.     On October 27, 2020, I sent a letter by email to Robert Tauler, counsel
  9   for plaintiff ENTtech Media Group LLC in this action. The letter was sent on behalf
 10   of Okularity and jointly with counsel for co-defendants BackGrid USA, Inc., Splash
 11   News and Picture Agency, LLC, and Xposure Photo Agency Inc. (the “Photo
 12   Agencies”). A copy of this letter is attached as Exhibit 1.
 13         3.     The letter pertains to a Local Rule 7-3 conference that had taken place
 14   among plaintiff’s counsel Robert Tauler and Robert Kohn, counsel for the Photo
 15   Agencies David Quinto, and me the previous Friday, October 23. Among the issues
 16   discussed at that conference was a motion that plaintiff anticipated filing: a motion
 17   for leave to amend the complaint yet again, this time to add me as a defendant, as
 18   well as Steve Ginsburg, a principal of one of the Photo Agencies. The basis for
 19   adding me as a defendant was my role as General Counsel for Okularity.
 20

 21         I swear under penalty of perjury pursuant to the laws of the United States that
 22   the foregoing is true and correct. Dated this 20th day of November 2020.
 23

 24                                             /s/ Peter E. Perkowski

 25

 26

 27

 28
                                                  1
                                      PERKOWSKI DECLARATION
